DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 and 24-25 are currently pending.
Claims 13-22 and 24-25 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-12, in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that the cited prior art which was utilized to teach the shared technical feature does not teach or suggest the amended draw ratio from 1.1 to 6.0.  This is not found persuasive because the amended language, particularly the stretching at a temperature less than the melting point of the polymer…to produce the MDO polymer film, is product by process language and is not given patentable weight in a final product claim. See MPEP 2113. Farley in view of Fiscus teaches the claimed MDO draw ratio. Please see the updated prior art rejection below for further details. The requirement is still deemed proper and is therefore made FINAL.
Claims 13-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4,
Claim 4 recites the limitation “the polymer film gauge”.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of the polymer film having “a gauge” or “a polymer film gauge”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farley et al. (US 6,956,088 B2) as evidenced by and in view of Fiscus et al. (US 2009/0297810 A1).
Regarding claims 1-3 and 5-12,
Farley teaches a machine direction oriented (MDO) polymer film (Farley: abstract; col. 2, lin. 36-42) comprising at least one layer comprising a linear low-density polyethylene (LLDPE) (an ethylene-based polymer,  in which the film may be considered to have about 100% as there are no apparent additives within the film, having: i.) a melt index (I2.16) within the claimed range of from 0.1 to 10 g/10 min (See Table II Examples); ii.) A melt index ratio (I21.6/I2.16) within the claimed range of about 15 to about 100 (Farley: col. 7, lin. 42-49; Table II Examples); iii.) a weight average molecular weight (Mw) of from about 25,000 to about 200,000 (Farley: col. 7, lin. 42-49), ; iv.) a molecular weight distribution (Mw/Mn) of from about 2.5 to about 7 which overlaps with the claimed range of about 2.0 to about 5.0 (Farley: col. 3, lin. 4-7); vi.) a density of from 0.910 to 0.940 g/cm3 which overlaps with the claimed range of 0.900 to 0.925 g/cm3 (Farley: col. 5, lin. 63 – col. 6, lin. 1-17). The MDO film may have hafnium present at less than 5 ppm with no mention of zirconium thus the hafnium:zirconium ratio may be considered greater than 1 (Farley: col. 6, lin. 10-17). For example, 4 ppm of hafnium and 0 ppm of zirconium would have a ratio of greater than 1 as there is 4 times the amount of hafnium than zirconium. The ethylene-based polymer has a CDBI of less than 40% which overlaps with the claimed 20% to 35% (Farley: col. 6, lin. 7-10). The film may have a thickness between 2.5 and 76 microns which overlaps with the claimed thicknesses required by the properties in claims 5 and 8 (Farley: col. 3, lin. 47-51). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Farley is silent towards the ethylene-based polymer having v.) a Mz/Mw ratio of from 1.7 to about 3.5. However, the ethylene-based polymer has a ratio of 2.69 based on the parameters disclosed in Farley as evidenced by the teachings of Fiscus which makes a direct reference to Farley (Fiscus: Example 2; par. 218).
Farley is silent towards the polymer film being stretched at a temperature less than the melting point of the polymer to a MDO draw ratio of from 1.1 to 6.0 to produce the MDO polymer film. 
It is noted that the language of “the polymer film being stretched at a temperature less than the melting point of the polymer film to a MDO draw ratio…. to produce the MDO polymer film” is product by process language. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.
Further, Fiscus teaches machine direction-oriented polyethylene films and makes a direct reference to Farley as noted above (Fiscus: abstract;  par. 0162). Farley teaches it is known to orient blown, extruded, and/or shrink films in the transverse and/or longitudinal directions in which cold drawing or hot drawing methods could be used in which the films may be machine direction oriented at a ratio of up to 15 which overlaps with the claimed MDO draw ratios of 1.1 to 6.0 and the narrower claimed range of 1.5 to 4.5 required in claim 3 (Fiscus: par. 0162). Farley contemplates that MD tear and shrinkage properties have a direct relationship with draw ratios (Farley: col. 3, lin. 1-3).
Farley and Fiscus are in the corresponding fields of machine direction-oriented polyethylene films. Therefore, it would have been obvious to one of ordinary skill in the art to orient the film of Farley in the machine direction with methods at lower temperatures such as cold draw methods at a ratio within the claimed range to provide an oriented film for the desired end-use applications with the desired tear and impact properties as taught by Fiscus.
Farley does not explicitly state that the films have a normalized MD Elmendorf Tear of at least 40 g/µm. However, Farley does teach MD Elmendorf Tear properties are greater than or equal to 500 g/mil (converts to 20 g/µm) which overlaps with the claimed at least 40 g/µm and the narrower range of 80 g/µm (Farley: abstract; col. 6, lin. 60-63; and throughout the disclosure). Farley further contemplates the MD tear properties may be increased through a direct relationship with MD shrink and down drawn ratios (Farley: col. 3, lin. 1-3). Thus, one of ordinary skill in the art could derive higher MD tear properties such as the claimed greater than 40 or 80 g/µm through the teachings of Farley to provide an oriented film with improved properties.
Farley does not explicitly state that the films have a normalized Dart A impact strength of greater than or equal to 20 g/µm. However, Farley does teach the drop impact may be greater than or equal to 500 g/mil (converts to 20 g/µm) which is the same range as required by claim 2 and overlaps with the claimed greater than or equal to 28 g/µm (Farley: col. 2, lin. 56-67 and throughout the disclosure). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Farley and Fiscus do not explicitly state or are silent towards the MDO film having the claimed normalized MD Elmendorf Tear, normalized TD tear, MD Elmendorf tear and TD Elmendorf tear being greater than 6400 g, the Tensile Break Elongation that is greater than or equal to 50%, or a peak puncture force of greater than or equal to 2500 mN and/or a normalized peak puncture force of greater than or equal to mN/µm. However, Farley and Fiscus teaches the disclosed film composed the claimed ethylene-based polymer having the claimed and disclosed parameters which has been oriented to have a draw ratio with the claimed ratio. Therefore, the resulting MDO film of Farley and Fiscus would necessarily exhibits the claimed normalized MD Elmendorf Tear properties, normalized TD properties, normalized Dart impact properties, MD and TD Elmendorf Tear properties, tensile break elongation properties, and peak puncture force, and/or normalized peak puncture force properties. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claim 4,
Farley in view of Fiscus teach the MDO film required by claim 1. The language “the polymer film gauge before machine direction orientation is less than 50 µm” is product by process language as the claim is drawn to a final product wherein Farley teaches the claimed films final thickness as noted above. When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783